          Case 1:21-cr-00536-CKK Document 15 Filed 08/24/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
           v.                                    :    MAGISTRATE NO. 21-MJ-467
                                                 :
 KAROL J. CHWIESIUK,                             :    VIOLATIONS:
                                                 :    18 U.S.C. § 1752(a)(1)
                         Defendant.              :    (Entering and Remaining in a Restricted
                                                 :    Building)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building)
                                                 :    40 U.S.C. § 5104(e)(2)(C)(i)
                                                 :    (Entering and Remaining in a Room
                                                 :    Designated for the Use of a Member of
                                                 :    Congress)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Violent Entry and Disorderly Conduct in a
                                                 :    Capitol Building)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in a
                                                 :    Capitol Building)

                                    INFORMATION

       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, KAROL J. CHWIESIUK,

knowingly entered and remained in the United States Capitol, a restricted building, without lawful

authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of 18 U.S.C.
       § 1752(a)(1))

                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, KAROL J. CHWIESIUK,

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
          Case 1:21-cr-00536-CKK Document 15 Filed 08/24/21 Page 2 of 3




official functions, engaged in disorderly and disruptive conduct in, and within such proximity to

the United States Capitol, a restricted building, when, and so that, such conduct did in fact impede

and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of 18 U.S.C.
       § 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, KAROL J. CHWIESIUK, did

willfully and knowingly and with the intent to disrupt the orderly conduct of official business,

enter or remain in a room in any of the Capitol Buildings set aside or designated for the use of

either House of Congress or a Member, committee, office, or employee of Congress, or either

House of Congress.

       (Entering and Remaining in a Room Designated for the Use of a Member of Congress,
       in violation of 40 U.S.C. § 5104(e)(2)(C)(i))

                                         COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, KAROL J. CHWIESIUK, did

willfully and knowingly engage in disorderly and disruptive conduct at any place in the Grounds

or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct

of a session of Congress or either House of Congress, or the orderly conduct in that building of a

hearing before, or any deliberations of, a committee of Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of 40 U.S.C.
       § 5104(e)(2)(D))




                                                 2
         Case 1:21-cr-00536-CKK Document 15 Filed 08/24/21 Page 3 of 3




                                        COUNT FIVE

       On or about January 6, 2021, in the District of Columbia, KAROL J. CHWIESIUK, did

willfully and knowingly parade, demonstrate, or picket in any of the Capitol Buildings.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of 40 U.S.C.
       § 5104(e)(2)(G))


                                                    Respectfully submitted,


                                                    CHANNING D. PHILLIPS
                                                    Acting United States Attorney
                                                    D.C. Bar No. 415793


                                            By:
                                                    Sean P. Murphy
                                                    Assistant United States Attorney
                                                    D.C. Bar No. 1187821
                                                    Torre Chardon, Ste 1201
                                                    350 Carlos Chardon Avenue
                                                    San Juan, PR 00918
                                                    787-766-5656
                                                    sean.murphy@usdoj.gov




                                                3
